DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7, in the reply filed on March 15, 2022 is acknowledged. 
 The traversal is on the ground(s) that the Office has not established that it would be an undue burden to examine the full scope of the examined invention. 
	This is not found persuasive because under PCT Rule 13.1:
The international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.

	Applicants’ instant claims do not relate to a single invention, the application is drawn to multiple inventions.  The multiple inventions are not so linked as to form a single general inventive concept because according to PCT Rule 13.2:
	Where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

Applicants’ instant claims do not contain a special technical feature that defines a contribution over the prior art.  Attached to the instant office action is a copy of a reference that provides that the technical feature, which can be taken as a whole amongst all the alternatives, as depicted above, is not a 'special technical feature' as defined in PCT Rule 13.2, by failing to define a contribution over the prior art, as it was known in the art prior to the filing of the instant application. Please refer to Sun et al., CN1850046A, which discloses the same “special technical feature,” i.e. a composition comprising ampicillin, sulbactam and piperacillin, and supports the Examiner’s position that Applicants’ compounds fail to define a contribution over the prior art.  Therefore, 
	The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.

Therefore, since the claims do not contain a special technical feature, which defines a contribution over the prior art, the Examiner may determine within a single claim that the inventions are not so linked as to form a single general inventive concept.
Therefore, the finding of Lack of Unity is still deemed proper and is therefore made FINAL.
Thus, claims 8-13, drawn to methods, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 10, 2020, and March 17, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al, CN1850046 A, (Translation obtained from Espacenet) hereafter referred to as “Sun et al.”).
	Claim 1 is directed to a piperacillin-containing composition, comprising ampicillin and sulbactam, wherein the composition comprises piperacillin, ampicillin and sulbactam in a weight ratio of 200-400: 0.02-6: 100.   Claim 2 is drawn to claim 1, and limits wherein the composition comprises piperacillin, ampicillin and sulbactam in a weight ratio of 200-400 : 0.02-3 : 100, or in a weight ratio of 200-400 : 0.04-6: 100. Claim 3 is drawn to claim 1, and limits wherein the composition consists of piperacillin, ampicillin and sulbactam. Claim 4 is drawn to claim 1 and limits wherein the composition is a pharmaceutical composition. Claim 5 is drawn to claim 4 and limits wherein the pharmaceutical formulation is an injection. Claim 6 is drawn to claim 5, and limits wherein the injection is a powder for injection or a solution for injection (for the purposes of this rejection, claim 6 is interpreted as a solution). 

	Sun et al. teach an antibacterial pharmaceutical composition comprising a combination of one or more penicillin antibiotics and one or more beta-lactamase inhibitors (Translation, page 1, first paragraph under “Technical field,” and page 3, last two lines), wherein the therapeutic effects of the combination of two or more antibiotics is synergistic (Translation, page 14, lines 1-3), wherein the penicillin antibiotic is selected from a group including piperacillin sodium and ampicillin, and the beta-sulbactam (Translation, page 3, fourth and fifth paragraphs). 
	Sun et al. teach that the drug can be administered by a variety of injectable routes, including intramuscular injection, subcutaneous injection, Intramedullary injection, as well as intrathecal injection, intravenous, and intralesional injection (Translation, page 11, second paragraph).
	Sun et al. teaches wherein the weight ratio of the β-lactamase inhibitor to the penicillin antibiotic is from 1-9:1 to 1:1-9, and the preferred ratios are 1-3:1 and 1:1-3 (Translation, page 4, first paragraph).
	As such, Sun et al. teaches an antibacterial composition comprising a combination of one or more penicillin antibiotics and a beta-lactamase inhibitor, specifically naming piperacillin, ampicillin and sulbactam, but do not disclose a single composition comprising piperacillin, ampicillin and sulbactam.
Yet, in this case, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter.1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught.  The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is described' as that term is used in 35 U.S.C. § 102(a), in that publication."). Id. at 1718. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982).   
Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)(reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	
	Thus, it would have been prima facie obvious to one of skill in the art to pick and choose from the list of penicillin antibiotics and beta-lactamase antibiotics and could have combined the antibiotic elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately; such that one skilled in the art would have recognized that the results of the combination were predictable, i.e. an additive antibacterial effect.
And, As stated by the Court in KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976); see also: Merck v. Biocraft (874 F.2d 804, 807 (Fed. Cir. 1989), indicating that it is a matter of obviousness for one of ordinary skill in the art to select a Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008): a claimed invention is obvious is it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945): indicating that “[r]eading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”; Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356 (Fed. Cir. 2012): finding a “strong case of obviousness based on the prior art references of record [wherein the claim] recites a combination of elements that were all known in the prior art, and all that was required to obtain that combination was to substitute one well-known…agent for another”).
	Regarding the weight ratio of piperacillin to ampicillin to sulbactam, weight ratio is a result-effective variable. It would have been customary for one of skill in the art to start with the disclosed weight ration of from 1-9:1 to 1:1-9, and determine the optimal weight ratio in order to best achieve the desired results. See also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005), "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” 	
	As such, claims 1-6 are rejected as prima facie obvious.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al, CN1850046 A, (Translation obtained from Espacenet) hereafter referred to as “Sun et al.”), as applied to claim 6 above, further in view of the URL printout of https://www.fda.gov/inspections-compliance-enforcement-and-criminal-investigations/inspection-guides/lyophilization-parenteral-793 , updated 2014, (hereafter referred to as “FDA.gov”).
	Claim 5 is addressed in detail above.
	Claim 6 is drawn to claim 5, and limits wherein the injection is a powder for injection or a solution for injection (for the purposes of this rejection, claim 6 is interpreted as a powder). Claim 7 is drawn to claim 6, and limits wherein the powder for injection is a sterile powder for injection or lyophilized powder for injection.

	Sun et al. suggests an antibacterial composition in an injectable formulation comprising a combination of piperacillin, ampicillin and sulbactam, but do not teach wherein the injectable form is a sterile powder or lyophilized powder.
	Yet, FDA.gov teaches the advantages of manufacturing drugs in lyophilized form, including ease of processing a liquid, which simplifies aseptic handling; enhanced stability of a dry powder; removal of water without excessive heating of the product, enhanced product stability in a dry state, and rapid and easy dissolution of reconstituted product. In particular, FDA.gov teaches the advantages of manufacturing antibiotics in lyophilized form, due to their instability in solution, “[m]any of the antibiotics, such as some of the semi-synthetic penicillins, cephalosporins, and also some of the salts of erythromycin, doxycycline and chloramphenicol are made by the lyophilization process,” (page 2 under “Product type/ Formulation”).

	As such, claims 6 and 7 are prima facie obvious.

Conclusion
8.	Claims 1-13 are pending in the application, and claims 8-13 are presently withdrawn from consideration.  Claims 1-7 are rejected.  No claim is presently allowable.

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680. The examiner can normally be reached Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center 



/JANET L COPPINS/Examiner, Art Unit 1628     

/CRAIG D RICCI/Primary Examiner, Art Unit 1611